YIGAL BOSCH
                                                                             FILED IN
                         2646 SOUTH LOOP WEST #530                     1STCOURT OF APPEALS
                           HOUSTON, TEXAS 77054                          HOUSTON, TEXAS

                     TEL: 713-661-2230, FAX: 713-661-2399                JAN-6 2Q15
                                                                       eHRia^p)^ PBINE
January 2,2015

Mr. Christopher A. Prine
Clerk ofthe Court
First Court of Appeals
301 Fannin Street
Houston, Texas 77002-2066


RE: Court of appeals Number 01-14-00983 Style Yigal Bosch v. Toni Scott


Dear Mr. Prine

   Enclosed please find a copy of my Request for Court's Records. I made the
request on the 15th Day of December 2014,1 also requested the clerk to notify me
if he cannot have the records ready.

     This is an interlocutory Appeal on a question of law, and not an appeal on a
final judgment. The records I requested are sufficient to make a determination.


Thank you for your help.




YIB/se                                      Yigal Bosch Pro-Se
                                 No. 2014-00673


TONI SCOTT                       § IN THE DISTRICT COURT OF
      Petitioner                §
                                 §
Vs.                             §
                                §
YIGAL BOSCH, Y.B. &S.J. ENTERP- §
RISES, INC. 2646 SOUTH LOOP     §
WEST,LLP,YIGAL BOSCH DBA         §
TRANSAMERICA CORP. OF HOUSTON§ HARRIS COUNTY, TEXAS
BRADFORD HILLS REALTY CORP.,     §
R.K.I. INTERNATIONAL, LTD, CO.,  §
AND HOUSTON TRI-ATRIUM ASSOC, §
A LIMITED PARTNERSHIP, JOINTLY §
AND SEVERALLY                     §
        Respondents,                       § 113th JUDICAL DISTRICT


                    REQUEST FOR COURT'S RECORDS

                          Court of Appeals 01-14-00983

                       Trial Court Case Number: 2014-00673

   Yigal Bosch, appealing the court's order of November 17th 2014 in the above
titled case, denying    Yigal Bosch's Emergency Motion to Void the Agreed
Judgment of February 18,2008, both as Originally filed and as Supplemented.
   For this interlocutory appeal Bosch requests the following documents.



1. Respondent Yigal Bosch's Emergency Motion to void Agreed Judgment.

2. Affidavit in support of Motion.

3. Exhibit 1
4. Exhibit 2




5. Toni Scott's Response to Emergency Motion to Void Agreed Judgment.

6. Exhibit A

7. Exhibit B

8. Yigal Bosch's Reply to Toni Scott's Response to Emergency Motion to Void
Agreed Judgment

9. Respondent Yigal Bosch's Supplement Emergency Motion to Void Agreed
Judgment.

10. Exhibit 1

11. Exhibit 2

12. Exhibit 3

13. Order Denying Motion to set Aside the agreed Judgment

14. Respondent Yigal Bosch's Motion for Reconsideration on His Emergency
Motion to Void the Agreed Judgment.

15. A sworn Affidavit by Bosch in Support of his Motion for Reconsideration of
His Motion to Void the Agreed Judgment,

16. Toni Scott's subsequent Response to Emergency Motion to Void Agreed
Judgment set for Submission on December 1,2014.

17. Exhibit A

18. Respondent Yigal Bosch's Reply to Toni Scott's Subsequent Response to
Emergency Motion to void Agreed Judgment Set for Submission on December 1,
2014.

Please advise me as to when the records are going to be available. If you cannot
have the records ready on time please prepare an affidavit and advise me so I can
make a motion to the court ofappeals for an extension of time.
mswpwz/oe/zi                                                                            u<>i




                                              Very trulyyours,

                                              h ./
                                            Yigal Bosch-Pro Se
                                       2646 South Loop West #220
                                            Houston, Texas 77054
                                     Tel: 713-661-2230 Fax: 713-661-2399



                                   CERTIFICATE OF SERVICE




                   I do hereby certify that a true and correct copy ofthe foregoing
               Defendant Yigal Bosch's Request for the Records was mailed first class
               mail, addressed to all counsel ofrecord, this the 15th day of December
               2014.




               Sherman Anderson
                12929 South Main Street
                Houston, TX 77035




                                                                 Yigal Bosch
Y.   Bosch   s .--•••
2646 South' Loop ,West #530
Houston, Texas 77054
                                                               €S JAM..2£il5- FM61
                        *****•••^
                              ^     ^>W-
                                       Mr. Christopher Prine
                                       Clerk of The Courts
                                       First Court of Appeals
                                       301     Fannin Street
                                       t^Sa26£te3 S ?7°^MiimwItl'MWlMwMIMfal,mil
                                    ;„~S-